DISMISS; and Opinion Filed December 7, 2015.




                                        Court of Appeals
                                                        S     In The


                                 Fifth District of Texas at Dallas
                                                    No. 05-15-01436-CR

                                         REMCEY J. PEEPLES, Appellant
                                                     V.
                                         THE STATE OF TEXAS, Appellee

                               On Appeal from the County Court at Law No. 2
                                          Grayson County, Texas
                                    Trial Court Cause No. 2010-2-0818

                                       MEMORANDUM OPINION
                                Before Justices Bridges, Lang-Miers, and Schenck
                                         Opinion by Justice Lang-Miers
          Remcey J. Peeples pleaded guilty to theft of property in an amount of $20 or more but

less than $500 by check. 1 Pursuant to a plea bargain agreement, the trial court sentenced

appellant to twenty days’ confinement in jail. The trial court certified that appellant does not

have the right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex.

Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                                      /Elizabeth Lang-Miers/
Do Not Publish                                                        ELIZABETH LANG-MIERS
TEX. R. APP. P. 47                                                    JUSTICE

151436F.U05

     1
       Section 31.03(e) was amended in 2015. The amendments apply to offenses that occur on or after September 1, 2015. See Act of May
31, 2015, 84th Leg., R.S., 2015 Tex. Gen. Laws ch. 1251, §§ 10, 31 (codified at TEX. PENAL CODE ANN. § 31.03(e)(2) (West Supp. 2015)).
Because the date of appellant’s offense was before September 1, 2015, the amendment does not apply.
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

REMCEY J. PEEPLES, Appellant                       On Appeal from the County Court at Law
                                                   No. 2, Grayson County, Texas
No. 05-15-01436-CR        V.                       Trial Court Cause No. 2010-2-0818.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 7th day of December, 2015.




                                             –2–